In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered December 18, 1995, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Triable issues of fact exist as to whether the defendant had constructive notice of the alleged hazardous condition which the injured plaintiff, Wendy Slomko, claims caused her to slip and fall (see, CPLR 3212; Gordon v American Museum of Natural History, 67 NY2d 836). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.